EXHIBIT 10.37
 
 
 
 

 
SENIOR MANAGEMENT AGREEMENT
 
BY AND BETWEEN
 
HURON CONSULTING GROUP LLC
 
AND
 
SUSAN GALLAGHER
 
 



--------------------------------------------------------------------------------



TABLE OF CONTENTS



   
 Page
1.
 
EMPLOYMENT
 
1
 
2.
 
COMPENSATION AND BENEFITS
 
3
 
3.
 
OPTIONS ON COMMON INTERESTS
 
4
 
4.
 
ACCELERATED VESTING
 
4
 
5.
 
FRINGE BENEFITS AND EXPENSES
 
5
 
6.
 
COMPENSATION AFTER TERMINATION
 
6
 
7.
 
RESTRICTIVE COVENANTS
 
6
 
8.
 
EFFECT ON TERMINATION
 
8
 
9.
 
REMEDIES
 
9
 
10.
 
MISCELLANEOUS
 
9
 
          FORM OF GENERAL RELEASE
 
APPENDIX A
 


 
i

--------------------------------------------------------------------------------


 
 
SENIOR MANAGEMENT AGREEMENT
 
SENIOR MANAGEMENT AGREEMENT (the “Agreement”), effective as of May 15, 2002 (the
“Effective Date”), by and between Huron Consulting Group LLC, a Delaware limited
liability company (the “Company”), and Susan Gallagher (the “Executive”).
 
PRELIMINARY RECITALS
 
A. WHEREAS, the Company is engaged in the business of providing diversified
business consulting services (the “Business”). For purposes of this Agreement,
the term the “Company” shall include the Company, its subsidiaries and assignees
and any successors in interest of the Company and its subsidiaries; and
 
B. WHEREAS, the Company desires to employ Executive as of the Effective Date,
and Executive desires to be so employed by the Company, as set forth herein.
 
NOW, THEREFORE, in consideration of the premises, the mutual covenants of the
parties hereinafter set forth and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
hereby agree as follows:
 
1.  Employment.
 
1.1  Title and Duties. The Company agrees to employ Executive, and Executive
agrees to accept employment with the Company, as Director for the Employment
Period, in accordance with the terms and conditions of this Agreement. During
the Employment Period, Executive shall have such responsibilities, duties and
authorities as are customarily assigned to such position and shall render such
services or act in such capacity for the Company and its affiliates, as the
Company’s President (the “President”) shall from time to time direct. Executive
shall perform the duties and carry out the responsibilities assigned to her, to
the best of her ability, in a trustworthy and businesslike manner for the
purpose of advancing the business of the Company. Executive acknowledges that
her duties and responsibilities hereunder will require her full business time
and effort and agrees that, during the Employment Period, she will not engage in
any other business activity or have any business pursuits or interests which
materially interfere or conflict with the performance of her duties hereunder.
Executive shall engage in travel as reasonably required in the performance of
Executive’s duties.
 
1.2  Employment Period. The employment of Executive under this Agreement shall
begin on the Effective Date and shall continue through the third anniversary of
the Effective Date (the “Initial Period”). Commencing on the third anniversary
of the Effective Date and on each anniversary thereafter, the employment of
Executive under this Agreement shall automatically renew and extend for an
additional year, unless one of the parties shall deliver to the other sixty (60)
days’ advance written notice of the cessation of such automatic renewal.
“Employment Period” shall mean the Initial Period and any automatic extensions
of Executive’s employment under this Agreement. Notwithstanding anything to the
contrary contained herein, the Employment Period is subject to termination
pursuant to Section 1.3, 1.4 and 1.5.
 

--------------------------------------------------------------------------------


 
1.3  Termination Upon Death. If Executive dies during the Employment Period,
Executive’s employment shall automatically terminate on the date of Executive’s
death.
 
1.4  Termination by the Company.
 
(a)  The Company may terminate Executive’s employment hereunder upon written
notice to Executive as described in (i) and (ii) below. Such termination shall
be effective upon the date of service of such notice pursuant to Section 10.6.
 
(i)  Prior to the third (3rd) anniversary of the Effective Date, the Company may
terminate Executive’s employment only: (i) due to the Permanent Disability of
Executive or (ii) for Cause.
 
(ii)  On and after the third (3rd) anniversary of the Effective Date, the
Company may terminate Executive’s employment: (i) due to the Permanent
Disability of Executive, (ii) for Cause, or (iii) without Cause for any or no
reason.
 
(b)  For purpose of this Agreement, “Cause” means the occurrence of any of the
following events, as determined in the reasonable good faith judgment of the
President:
 
(i)  the failure of Executive to perform her material duties which failure
continues for ten (10) days after the Company has given written notice to
Executive specifying in reasonable detail the manner in which Executive has
failed to perform such duties;
 
(ii)  commission by Executive of an act or omission constituting (x) a felony,
(y) dishonesty with respect to the Company or (z) fraud;
 
(iii)  commission by Executive of an act or omission that (x) could adversely
and materially affect the Company’s business or reputation, or (y) involves
moral turpitude;
 
(iv)  the breach, non-performance or non-observance of any of the material terms
of this Agreement (other than a breach, non-performance or non-observance
described in clause (v) of this Section 1.4(b)), or any other agreement to which
Executive and the Company are parties, by Executive, if such breach,
non-performance or non-observance shall continue beyond a period of ten (10)
days immediately after written notice thereof by the Company to Executive; or
 
(v)  any breach, non-performance or non-observance of Sections 7.3, 7.4 or 7.5,
of this Agreement.
 
(c)  Executive shall be deemed to have a “Permanent Disability” for purposes of
this Agreement if Executive is eligible to receive benefits under the Company’s
long-term disability plan then-covering Executive.
 
2

--------------------------------------------------------------------------------


 
1.5  Termination by Executive. Executive shall give sixty (60) days’ prior
written notice to the Company prior to the effectiveness of any resignation of
her employment with the Company. If Executive’s resignation is effective within
the ninety (90) days immediately following the Company’s written notice to
Executive that her primary location of employment with the Company will change
to a location that is more than seventy-five (75) miles from Executive’s primary
location of employment with the Company as of the Effective Date, then
Executive’s resignation shall be deemed for “Good Reason.”
 
2.  Compensation and Benefits.
 
2.1  Base Salary. As consideration for the services of Executive hereunder,
during the Employment Period the Company shall pay Executive an annual base
salary of $300,000 (the “Base Salary”), payable in accordance with the Company’s
customary payroll practices as in effect from time to time. The President shall
perform an annual review of Executive’s compensation based on Executive’s
performance of her duties and the Company’s other compensation policies,
provided that Executive’s Base Salary shall not be reduced without Executive’s
consent unless such reduction is part of a comparable overall reduction for
members of senior management. The term Base Salary shall include any changes to
the Base Salary from time to time.
 
2.2  Bonus Programs.
 
(a)  Annual Bonus.
 
(i)  During the Employment Period, Executive shall be eligible for an annual
bonus in an amount determined by the President based on Executive’s performance
of her duties and the Company’s other compensation policies (the “Annual
Bonus”). For the three year period commencing on the Effective Date through the
third anniversary thereof, the target for the Executive’s Annual Bonus shall be
one hundred and fifty thousand dollars ($150,000) (the “Target Amount”) per
year. The Executive’s right to any bonus payable pursuant to this Section 2.2
shall be contingent upon Executive being employed by the Company on the date of
an installment payment of a bonus described in 2.2(a)(ii), (iii) or (iv) or, for
other Annual Bonuses, the date such Annual Bonus is generally paid to executives
of the Company; provided, however, that if Executive is not employed by the
Company as of the date of payment of the last installment bonus pursuant to
Section 2(a)(iv) due to the Company’s decision not to renew the Employment
Period beyond the Initial Period, then Executive shall receive such last
installment bonus payment when it is generally paid to other members of senior
management.
 
(ii)  For the twelve (12) month period commencing on the Effective Date,
Executive shall be entitled to an Annual Bonus not less than the ‘Target Amount,
which shall be paid in four equal quarterly installments commencing on or about
July 31, 2002.
 
(iii)  For the twelve (12) month period commencing on the first anniversary of
the Effective Date, Executive shall be entitled to an Annual Bonus
 
3

--------------------------------------------------------------------------------


 
not less than fifty percent (50%) of the Target Amount, which shall be paid in
four equal quarterly installments commencing on or about July 31, 2003.
 
(iv)  For the twelve (12) month period commencing on the second anniversary of
the Effective Date, Executive shall be entitled to an Annual Bonus not less than
twenty-five percent (25%) of the Target Amount, which shall be paid in four
equal quarterly installments commencing on or about July 31, 2004.
 
(b)  Performance Bonus. For each calendar year in which the Company’s EBITDA
margin is greater than twenty-five percent (25%) as determined by the Company’s
Board of Directors (the “Board”) with reference to the Company’s audited
financial statements, Executive shall be eligible for a special performance
bonus (the “Performance Bonus”) in addition to the Annual Bonus, which would be
in an amount determined by the President with approval by the Board, provided
that Executive is employed by the Company as of the date such Performance Bonus
is generally paid to executives of the Company.
 
3.  Options on Common Interests.
 
3.1  Within 90 days of the Effective Date, Executive shall be granted options
(the “Options”) with respect to thirty thousand (30,000) common membership
interests (the “Interests”) in the parent company of the Company (the “Parent”),
which Options shall have an exercise price of one cent ($.01) per option. These
Options shall vest in four equal increments, with one-quarter vesting on the
first anniversary of the Effective Date and one-quarter vesting on each of the
next three anniversaries of the Effective Date; provided, however, that no
Options shall vest if Executive is not employed by the Company as of such
vesting date. Such Options shall be subject to the terms of the Company’s Equity
Incentive Plan (the “Equity Plan”) and granting agreement, which shall be made
effective prior to the grant of the Options.
 
3.2  Executive hereby acknowledges and agrees that the issuance of the Options
to Executive does not affect the right of the Company to terminate Executive’s
employment as provided in this Agreement or otherwise at law.
 
4.  Accelerated Vesting. Notwithstanding the foregoing or anything to the
contrary contained herein, vesting of the Options shall accelerate as follows:
 
4.1  Qualified Change of Control.
 
(a)  Prior to a Qualified Change of Control, the vesting of the Options shall
accelerate so that no less than fifty percent (50%) of the Options are vested
(which, for the avoidance of doubt, includes Options that may have already
vested as of such date).
 
(b)  “Qualified Change of Control” means any sale, transfer, issuance or
redemption or series of sales, transfers, issuances or redemptions (or any
combination thereof) of membership interests in the Parent by the holders
thereof or the Parent that results in any person or entity or group of
affiliated persons or entities (other than the holders of membership interests
in the Parent) (on a fully diluted basis) as of immediately prior to any such
transaction or series of transactions) owning more than 50% of the
 
4

--------------------------------------------------------------------------------


 
outstanding common membership interests of the Parent so long as such
transaction or series of transactions is designated as a Qualified Change of
Control by the Parent Board.
 
4.2  Qualified Public Offering.
 
(a)  Prior to a Qualified Public Offering, the vesting of the Options shall
fully accelerate so that all the Options are vested.
 
(b)  “Qualified Public Offering” means the closing of a public offering pursuant
to a registration statement declared effective under the Securities Act of 1933,
as amended, covering the offer and sale of class A and class B common limited
liability company membership interests of the Parent that is designated as a
Qualified Public Offering by the Parent Board.
 
4.3  Upon termination of Executive’s employment, any Interests then-owned by
Executive due to the exercise of Options shall be subject to repurchase by the
Company. If such termination is (i) by the Company without Cause, (ii) a
resignation by Executive for Good Reason, (iii) due to Permanent Disability, or
(iv) due to death, such repurchase shall be at the fair market value of the
Interests on the date of termination of Executive’s employment with the Company
under the terms of the Equity Plan (“Fair Market Value”). If Executive (i) is
terminated by the Company for Cause, (ii) resigns not for Good Reason, or (iii)
is in breach of the covenants in Section 7, such repurchase shall be at the
lesser of Fair Market Value or the amount paid by the Executive for the
Interests.
 
5.  Fringe Benefits and Expenses.
 
5.1  During the Employment Period, Executive shall be eligible to participate in
the various health and welfare benefit plans maintained by the Company for its
key management employees from time to time.
 
5.2  During the Employment Period, the Company shall provide Executive with
twenty (20) vacation days per calendar year, and, for periods which are less
than a full calendar year, with vacation days for such period equal to the
product of the number of vacation days stated in this paragraph for a calendar
year, multiplied by a fraction with a numerator equal to the number of days in
such period Executive is employed by the Company and a denominator equal to
three hundred sixty-five (365), with any partial days rounded to the nearest
whole number. Such vacation days for a calendar year or such other period shall
accrue to Executive on a monthly basis, at the rate of one-twelfth (1/12th) of
the number of vacation days for such period per full month of employment with
the Company, rounded to the nearest whole number. Unused vacation days for one
calendar year may be carried over through the first ninety (90) days of the
immediately subsequent calendar year.
 
5.3  During the Employment Period, the Company shall reimburse Executive for all
ordinary, necessary and reasonable travel and other business expenses incurred
by Executive in connection with the performance of her duties hereunder, in
accordance with the Company policy. Such reimbursement shall be made upon
presentation of itemized expense statements and such other supporting
documentation as the Company may reasonably require.
 
5

--------------------------------------------------------------------------------


 
6.  Compensation After Termination.
 
6.1  If Executive is terminated by the Company for Cause or if Executive resigns
other than for Good Reason, then, except as required by law, the Company shall
have no further obligations to Executive (except payment of the Base Salary
accrued through the date of said termination), and the Company shall continue to
have all other rights available hereunder (including, without limitation, all
rights under the Restrictive Covenants at law or in equity).
 
6.2  If Executive is terminated by the Company without Cause, which may only
happen after the third anniversary of the Effective Date, or if Executive
resigns for Good Reason, Executive shall be entitled to receive: (i) as
severance pay, an amount equal to the Base Salary that would otherwise have been
payable if Executive continued her employment hereunder for six (6) months (such
six (6)-month period, the “Severance Period”), payable in accordance with the
Company’s policies that would otherwise apply to the payment of the Base Salary,
and (ii) continuation of medical benefits during the Severance Period upon the
same terms as exist immediately prior to the termination of employment. The
Company shall, except as required by law, have no other obligations hereunder or
otherwise with respect to Executive’s employment from and after the termination
date, and the Company shall continue to have all other rights available
hereunder (including, without limitation, all rights under the Restrictive
Covenants at law or in equity). Notwithstanding the foregoing, amounts payable
under this Section 6.2 shall be reduced by the amount of compensation earned,
received or receivable by Executive relating to Executive’s employment with, or
other provision of services to, third parties during the Severance Period, (such
compensation “Subsequent Pay”) and Executive shall use all reasonable efforts to
obtain such employment or engagement for services as soon as possible after the
date of termination hereunder. Executive shall notify the Company of the
existence of Subsequent Pay as soon as possible after Executive has knowledge of
such Subsequent Pay.
 
6.3  If Executive is terminated due to Executive’s Permanent Disability or if
Executive dies during the Employment Period, then (i) Executive or Executive’s
estate, as the case may be, shall be entitled to receive as severance pay an
amount equal to the Base Salary for three (3) months which amount shall be
payable in accordance with the Company’s policies that would otherwise apply to
the payment of the Base Salary, and (ii) Executive and/or her eligible
dependents shall receive continuation of medical benefits upon the same terms as
exist immediately prior to the termination of employment for the three (3)-month
period immediately following the termination of employment. The Company shall
have no other obligations hereunder or otherwise with respect to Executive’s
employment from and after the termination date, and the Company shall continue
to have all other rights available hereunder (including, without limitation, all
rights under the Restrictive Covenants at law or in equity).
 
7.  Restrictive Covenants.
 
7.1  Executive’s Acknowledgment. Executive agrees and acknowledges that in order
to assure the Company that it will retain its value and that of the Business as
a going concern, it is necessary that Executive not utilize special knowledge of
the Business and its relationships with customers to compete with the Company.
Executive further acknowledges that:
 
6

--------------------------------------------------------------------------------


(a)  the Company is and will be engaged in the Business during the Employment
Period and thereafter;
 
(b)  Executive will occupy a position of trust and confidence with the Company,
and during the Employment Period, Executive will become familiar with the
Company’s trade secrets and with other proprietary and Confidential Information
concerning the Company and the Business;
 
(c)  the agreements and covenants contained in Sections 7, 8 and 9 are essential
to protect the Company and the goodwill of the Business and compliance with such
agreements and covenants will not impair Executive’s ability to procure
subsequent and comparable employment; and
 
(d)  Executive’s employment with the Company has special, unique and
extraordinary value to the Company and the Company would be irreparably damaged
if Executive were to provide services to any person or entity in violation of
the provisions of this Agreement.
 
7.2  Confidential Information. As used in this Section 7, “Confidential
Information” shall mean the Company’s trade secrets and other non-public
information relating to the Company or the Business, including, without
limitation, information relating to financial statements, customer identities,
potential customers, employees, suppliers, acquisition targets, servicing
methods, equipment, programs, strategies and information, analyses, marketing
plans and strategies, profit margins and other information developed or used by
the Company in connection with the Business that is not known generally to the
public or the industry and that gives the Company an advantage in the
marketplace. Confidential Information shall not include any information that is
in the public domain or becomes known in the public domain through no wrongful
act on the part of Executive. Executive agrees to deliver to the Company at the
termination of Executive’s employment, or at any other time the Company may
request, all memoranda, notes, plans, records, reports and other documents (and
copies thereof) relating to the Business or the Company or other forms of
Confidential Information which Executive may then possess or have under her
control.
 
7.3  Non-Disclosure. Executive agrees that during employment with the Company
and thereafter, Executive shall not reveal to any competitor or other person or
entity (other than current employees of the Company) any Confidential
Information regarding Clients (as defined herein) that Executive obtains while
performing services for the Company. Executive further agrees that Executive
will not use or disclose any Confidential Information of the Company, other than
in connection with Executive’s work for the Company, until such information
becomes generally known in the industry through no fault of Executive.
 
7.4  Non-Solicitation of Clients. Executive acknowledges that Executive will
learn and develop Confidential Information relating to the Company’s Clients and
relating to the Company’s servicing of those Clients. Executive recognizes that
the Company’s relationships with its Clients are extremely valuable to it and
that the protection of the Company’s relationships with its Clients is
essential.
 
7

--------------------------------------------------------------------------------


Accordingly, and in consideration of the Company’s employment of Executive and
the various benefits and payments provided in conjunction therewith, Executive
agrees that for a period of twelve (12) months following termination of
employment with the Company that is not mutually agreed in writing by Executive
and the Company, Executive will not, whether or not Executive is then self
employed or employed by another, directly or through another, provide services
that are the same or similar to those services offered for sale and/or under any
stage of development by the Company at the time of Executive’s termination, to
any Client of the Company whom Executive:
 
(a)  obtained as a Client for the Company; or
 
(b)  consulted with, provided services for, or supervised the provision of
services for during the twelve (12) month period immediately preceding
termination of Executive’s employment; or
 
(c)  submitted or assisted in the submission of a proposal for the provision of
services during the six (6) month period immediately preceding termination of
Executive’s employment.
 
“Client” shall mean those persons or firms for whom the Company has either
directly or indirectly provided services within the twenty-four (24)-month
period immediately preceding termination of Executive’s employment and therefore
includes both the referral source or entity that consults with the Company and
the entity to which the consultation related. “Client” also includes those
persons or firms to whom executive has submitted a proposal (or assisted in the
submission of a proposal) to perform services during the six (6) month period
immediately preceding termination of Executive’s employment.
 
7.5  Non-Interference with Relationships. Executive shall not directly or
indirectly solicit, induce or encourage (i) any executive or employee of the
Company, or (ii) any customer, client, supplier, lender, professional advisor or
other business relation of the Company to leave, alter or cease her or her
relationship with the Company, for any reason whatsoever, for twelve (12) months
after Executive’s termination, for any reason, of employment with the Company.
Executive shall not hire or assist in the hiring of any executive or employee of
the Company for that same time period, whether or not Executive is then self
employed or employed by another business. Executive shall not directly or
indirectly make disparaging remarks about the Company.
 
7.6  Modification. If any court of competent jurisdiction shall at any time deem
that the term of any Restrictive Covenant is too lengthy, or the scope or
subject matter of any Restrictive Covenant exceeds the limitations imposed by
applicable law, the parties agree that provisions of Sections 7.3, 7.4 and 7.5
shall be amended to the minimum extent necessary such that the provision is
enforceable or permissible by such applicable law and be enforced as amended.
 
8.  Effect on Termination. If, for any reason, Executive’s employment with the
Company shall terminate, then, notwithstanding such termination, those
provisions contained in Sections 4.3, 6, 7, 8, 9 and 10 hereof shall remain in
full force and effect.
 
8

--------------------------------------------------------------------------------


9.  Remedies.
 
9.1  Non-Exclusive Remedy for Restrictive Covenants. Executive acknowledges and
agrees that the covenants set forth in Sections 7.3, 7.4, and 7.5 of this
Agreement (collectively, the “Restrictive Covenants”) are reasonable and
necessary for the protection of the Company’s business interests, that
irreparable injury will result to the Company if Executive breaches any of the
terms of the Restrictive Covenants, and that in the event of Executive’s actual
or threatened breach of any such Restrictive Covenants, the Company will have no
adequate remedy at law. Executive accordingly agrees that in the event of any
actual or threatened breach by her of any of the Restrictive Covenants, the
Company shall be entitled to immediate temporary injunctive and other equitable
relief, without the necessity of showing actual monetary damages or the posting
of bond. Nothing contained herein shall be construed as prohibiting the Company
from pursuing any other remedies available to it for such breach or threatened
breach, including the recovery of damages.
 
9.2  Arbitration. Except as set forth in Section 10.1, any controversy or claim
arising out of or related to (i) this Agreement, (ii) the breach thereof, (iii)
Executive’s employment with the Company or the termination of such employment,
or (iv) Employment Discrimination, shall be settled by arbitration in Chicago,
Illinois before a single arbitrator administered by the American Arbitration
Association (“AAA”) under its National Rules for the Resolution of Employment
Disputes, effective as of January 1, 2001 (the “Employment Rules”), and judgment
on the award rendered by the arbitrator may be entered in any court having
jurisdiction thereof. Notwithstanding the foregoing, Rule 36 of the AAA’s
Commercial Arbitration Rules effective as of September 1, 2000 (instead of Rule
27 of the Employment Rules) shall apply to interim measures. References herein
to any arbitration rule(s) shall be construed as referring to such rule(s) as
amended or renumbered from time to time and to any successor rules. References
to the AAA include any successor organization. “Employment Discrimination” means
any discrimination against or harassment of Executive in connection with
Executive’s employment with the Company or the termination of such employment,
including any discrimination or harassment prohibited under federal, state or
local statute or other applicable law, including the Age Discrimination in
Employment Act, Title VII of the Civil Rights Act of 1964, the Employee
Retirement Income Security Act of 1974, the Americans with Disability Act, the
Family and Medical Leave Act, the Fair Labor Standards Act, or any similar
federal, state or local statute. Without limitation of the foregoing, any
controversy or claim arising out of related to the repurchase right in Section
4.3 shall be subject to arbitration hereunder.
 
10.  Miscellaneous.
 
10.1  General Release. Executive acknowledges and agrees that Executive’s right
to receive severance pay and other benefits pursuant to Section 6.1 and Section
6.2 of this Agreement is contingent upon Executive’s compliance with the
covenants set forth in Section 7 of this Agreement and Executive’s execution and
acceptance of the terms and conditions of, and the effectiveness of, a general
release in a form substantially similar to that attached hereto as Exhibit A
(the “Release”). If the Executive fails to comply with the covenants set forth
in Section 7 or if the Executive fails to execute the Release or revokes the
Release during the seven (7)-day period following her execution of the Release,
then the Executive shall not be entitled to
 
9

--------------------------------------------------------------------------------


 
any severance payments or other benefits to which the Executive would otherwise
be entitled under Sections 6.1 or 6.2.
 
10.2  Assignment. Executive may not assign any of her rights or obligations
hereunder without the written consent of the Company. Except as otherwise
expressly provided herein, all covenants and agreements contained in this
Agreement by or on behalf of any of the parties hereto shall bind and inure to
the benefit of the respective successors and assigns of the parties hereto
whether so expressed or not.
 
10.3  Severability. Whenever possible, each provision of this Agreement shall be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement is held to be prohibited by or invalid
under applicable law, such provision shall be ineffective only to the extent of
such prohibition or invalidity and without invalidating the remainder of this
Agreement.
 
10.4  Counterparts. This Agreement may be executed in multiple counterparts,
each of which shall be deemed an original, but all of which taken together shall
constitute one and the same Agreement.
 
10.5  Descriptive Headings; Interpretation. The descriptive headings in this
Agreement are inserted for convenience of reference only and are not intended to
be part of or to affect the meaning or interpretation of this Agreement. The use
of the word “including” in this Agreement shall be by way of example rather than
by limitation.
 
10.6  Notices. All notices, demands or other communications to be given or
delivered under or by reason of the provisions of this Agreement shall be in
writing and shall be deemed to have been duly given if (i) delivered personally
to the recipient, (ii) sent to the recipient by reputable express courier
service (charges prepaid) or mailed to the recipient by certified or registered
mail, return receipt requested and postage prepaid, or (iii) transmitted by
telecopy to the recipient with a confirmation copy to follow the next day to be
delivered by overnight carrier. Such notices, demands and other communications
shall be sent to the addresses indicated below:
 
To The Company:
Huron Consulting Group LLC
c/o Lake Capital, LLC
676 North Michigan Ave.
Suite 3900
Chicago, IL 60611
Attention: Kathleen M. Johnston
Facsimile: (312) 640-7065
 
 
with copy to:
Lake Capital, LLC
676 North Michigan Ave.
Suite 3900
Chicago, IL 60611
Attention: Kathleen M. Johnston
Facsimile: (312) 640-7065

 
10

--------------------------------------------------------------------------------


 
To Executive:
Susan Gallagher
1530 S. Western Avenue
Park Ridge, IL 60068



or to such other address or to the attention of such other person as the
recipient party shall have specified by prior written notice to the sending
party. Date of service of such notice shall be (w) the date such notice is
personally delivered, (x) three days after the date of mailing if sent by
certified or registered mail, (y) one day after the date of delivery to the
overnight courier if sent by overnight courier or (z) the next business day
after the date of transmittal by telecopy.
 
10.7  Preamble; Preliminary Recitals. The Preliminary Recitals set forth in the
Preamble hereto are hereby incorporated and made part of this Agreement.
 
10.8  Taxes. All compensation payable to Executive from the Company shall be
subject to all applicable withholding taxes, normal payroll withholding and any
other amounts required by law to be withheld.
 
10.9  Entire Agreement. Except as otherwise expressly set forth herein, this
Agreement sets forth the entire understanding of the parties, and supersedes and
preempts all prior oral or written understandings and agreements with respect to
the subject matter hereof.
 
10.10  Governing Law. This Agreement shall be construed and enforced in
accordance with, and all questions concerning the construction, validity,
interpretation and performance of this Agreement shall be governed by, the laws
of the State of Illinois without giving effect to provisions thereof regarding
conflict of laws.
 
10.11  No Strict Construction. The language used in this Agreement will be
deemed to be the language chosen by the parties hereto to express their mutual
intent, and no rule of strict construction will be applied against any party
hereto.
 
10.12  Amendment and Waivers. Any provisions of the Agreement may be amended or
waived only with the prior written consent of the Company and Executive.
 
SIGNATURE PAGE FOLLOWS.
 
 
11

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
dates written below.
 
THE COMPANY:


HURON CONSULTING GROUP LLC


By: /s/ Terence M. Graunke                  
Its:                                                             
Date:                                                          






EXECUTIVE
 
/s/ Susan Gallagher                                 
Susan Gallagher


May 13, 2002                                             
Date
 
 
 
12
 

--------------------------------------------------------------------------------




Exhibit A


GENERAL RELEASE OF ALL CLAIMS
 
1. For valuable consideration, the adequacy of which is hereby acknowledged, the
undersigned (“Executive”), for himself, her spouse, heirs, administrators,
children, representatives, executors, successors, assigns, and all other persons
claiming through Executive, if any (collectively, “Releasers”), does hereby
release, waive, and forever discharge Huron Consulting Group LLC (the “Huron”)
and the parent company to Huron (“Parent”) (collectively Huron and Parent being
“Company”), Company’s agents, subsidiaries, parents affiliates, related
organizations, employees, officers, directors, attorneys, successors, and
assigns (collectively, the “Releasees”) from, and does fully waive any
obligations of Releasees to Releasers for, any and all liability, actions,
charges, causes of action, demands, damages, or claims for relief, remuneration,
sums of money, accounts or expenses (including attorneys’ fees and costs) of any
kind whatsoever, whether known or unknown or contingent or absolute, which
heretofore has been or which hereafter may be suffered or sustained, directly or
indirectly, by Releasers in consequence of, arising out of, or in any way
relating to Executive’s employment with the Company or any of its affiliates and
the termination of Executive’s employment. The foregoing release and discharge,
waiver and covenant not to sue includes, but is not limited to, all claims and
any obligations or causes of action arising from such claims, under common law
including wrongful or retaliatory discharge, breach of contract (including but
not limited to any claims under the Senior Management Agreement between Huron
and Executive, dated ______________, as amended from time to time (the “Senior
Management Agreement”) (but excluding claims regarding severance pay and
benefits) and any claims under any stock option agreements between Executive and
Huron or Parent) and any action arising in tort including libel, slander,
defamation or intentional infliction of emotional distress, and claims under any
federal, state or local statute including Title VII of the Civil Rights Act of
1964, the Civil Rights Act of 1866 and 1871 (42 U.S.C. § 1981), the National
Labor Relations Act, the Age Discrimination in Employment Act (ADEA), the Fair
Labor Standards Act, the Employee Retirement Income Security Act, the Americans
with Disabilities Act of 1990, the Rehabilitation Act of 1973, the Illinois
Human Rights Act, or the discrimination or employment laws of any state or
municipality, and/or any claims under any express or implied contract which
Releasers may claim existed with Releasees. This also includes a release by
Executive of any claims for breach of contract, wrongful discharge and all
claims for alleged physical or personal injury, emotional distress relating to
or arising out of Executive’s employment with the Company or the termination of
that employment; and any claims under the WARN Act or any similar law, which
requires, among other things, that advance notice be given of certain work force
reductions. This release and waiver does not apply to any claims or rights that
may arise after the date Executive signs this General Release. The foregoing
release does not cover any right to indemnification now existing under the
Operating Agreement of Huron or the Parent regardless of when any claim is
filed.
 
2. Excluded from this release and waiver are any claims which cannot be waived
by law, including but not limited to the right to participate in an
investigation conducted by certain government agencies. Executive does, however,
waive Executive’s right to any monetary recovery should any agency (such as the
Equal Employment Opportunity Commission) pursue any claims on Executive’s
behalf. Executive represents and warrants that Executive has not filed
 

--------------------------------------------------------------------------------


 
any complaint, charge, or lawsuit against the Releasees with any government
agency or any court.
 
3. Executive agrees never to sue Releasees in any forum for any claim covered by
the above waiver and release language, except that Executive may bring a claim
under the ADEA to challenge this General Release. If Executive violates this
General Release by suing Releasees, other than under the ADEA or as otherwise
set forth in Section 1 hereof, Executive shall be liable to the Company for its
reasonable attorneys’ fees and other litigation costs incurred in defending
against such a suit. Nothing in this General Release is intended to reflect any
party’s belief that Executive’s waiver of claims under ADEA is invalid or
unenforceable, it being the interest of the parties that such claims are waived.
 
4. Executive acknowledges and recites that:
 
(a)  Executive has executed this General Release knowingly and voluntarily;
 
(b)  Executive has read and understands this General Release in its entirety;
 
(c)  Executive has been advised and directed orally and in writing (and this
subparagraph (c) constitutes such written direction) to seek legal counsel and
any other advice she wishes with respect to the terms of this General Release
before executing it;
 
(d)  Executive’s execution of this General Release has not been forced by any
employee or agent of the Company, and Executive has had an opportunity to
negotiate about the terms of this General Release; and
 
(e)  Executive has been offered 21 calendar days after receipt of this General
Release to consider its terms before executing it.
 
5. This General Release shall be governed by the internal laws (and not the
choice of laws) of the State of Illinois, except for the application of
pre-emptive Federal law.
 
6. Executive shall have 7 days from the date hereof to revoke this General
Release by providing written notice of the revocation to the Company, as
provided in subsection 10.7 of the Employment Agreement, in which event this
General Release shall be unenforceable and null and void.
 
PLEASE READ THIS AGREEMENT CAREFULLY. IT CONTAINS A RELEASE OF ALL KNOWN AND
UNKNOWN CLAIMS.
 
 

      [Name of Executive]              Date:                Executive  

 
 